Matter of James S. (Desthaney S.) (2015 NY Slip Op 08097)





Matter of James S. (Desthaney S.)


2015 NY Slip Op 08097


Decided on November 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2015

Mazzarelli, J.P., Renwick, Saxe, Moskowitz, JJ.


16092

[*1] In re James S., A Child Under the Age of Eighteen Years, etc.,
andDesthaney S., Respondent-Appellant, Leake and Watts Services, Inc., Petitioner-Respondent.


Andrew J. Baer, New York, for appellant.
Law Offices of James M. Abramson, PLLC, New York (Kristin K. Cheney of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Jane Pearl, J.), entered on or about May 1, 2014, which, after a fact-finding hearing, terminated respondent mother's parental rights to the subject child on the ground of permanent neglect, and committed custody and guardianship of the child jointly to Leake and Watts Services, Inc. and the Commissioner of Social Services of the City of New York, for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence which demonstrates that the agency made diligent efforts to encourage and strengthen the parental relationship by, among other things, referring respondent for various parenting programs and mental health services, as well as scheduling and facilitating visitation with the child (see Matter of Ashley R. [Latarsha R.], 103 AD3d 573, 574 [1st Dept 2013], lv denied 21 NY3d 857 [2013]; see also Matter of Marissa Tiffany C.-W. [Faith W.], 125 AD3d 512 [1st Dept 2015]; Matter of Alani G. [Angelica G.], 116 AD3d 629 [1st Dept 2014], lv denied 24 NY3d 903 [2014]).
Despite these efforts, however, respondent failed to visit regularly, follow through with the agency's referrals for services and programs to reunite her with the child, or otherwise plan for the child's return, including obtaining suitable housing, improving quality of visits, or understanding the child's special needs and engaging in his care (see Matter of Alliyah C. [Colleen C.], 113 AD3d 562, 563 [1st Dept 2014], lv denied 23 NY3d 901 [2014]; Matter of Tashameeka Valerie P. [Priscilla P.], 102 AD3d 614 [1st Dept 2013], lv denied 21 NY3d 852 [2013]).
In addition, the record supports the determination that termination is in the best interests of the child under the circumstances, and suspended judgment is unwarranted as respondent failed to demonstrate a realistic and feasible plan to provide an adequate and stable home for the child (see Matter of Charles Jahmel M. (Charles E.M.), 124 AD3d 496, 497 [1st Dept 2015], lv denied 25 NY3d 905 [2015]; Matter of Jaelyn Hennesy F. (Jose F.), 113 AD3d 411, 412 [1st Dept 2014]).
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 10, 2015
CLERK